           Case 1:20-cv-08250-CM Document 4 Filed 10/06/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIMOTHY BIRCHALL,
                               Plaintiff,
                                                                   20-CV-8250 (CM)
                   -against-
                                                                  TRANSFER ORDER
N.Y.S. POLICE INV. FORTUNA, et al.,
                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Timothy Birchall, currently incarcerated at Shawangunk Correctional Facility,

brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants violated his rights in

Kingston, New York. For the following reasons, this action is transferred to the United States

District Court for the Northern District of New York.

       Under 28 U.S.C. § 1391(b), a civil action may be brought in

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim occurred, or a
       substantial part of property that is the subject of the action is situated; or (3) if
       there is no district in which an action may otherwise be brought as provided in
       this section, any judicial district in which any defendant is subject to the court’s
       personal jurisdiction with respect to such action.

Under § 1391(c), a “natural person” resides in the district where the person is domiciled, and an

“entity with the capacity to sue and be sued” resides in any judicial district where it is subject to

personal jurisdiction with respect to the civil action in question. See 28 U.S.C. § 1391(c)(1), (2).

Plaintiff’s claims arose in Kingston, New York, which is located in Ulster County. He does not

assert that any defendant resides in this District. Thus, venue is not proper in this District under

either § 1391(b)(1) or § 1391(b)(2).

       Even if venue were proper here, the Court may transfer claims “[f]or the convenience of

the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a). “District courts have
           Case 1:20-cv-08250-CM Document 4 Filed 10/06/20 Page 2 of 3




broad discretion in making determinations of convenience under Section 1404(a) and notions of

convenience and fairness are considered on a case-by-case basis.” D.H. Blair & Co. v.

Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases on their own

initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417, 426-27 (S.D.N.Y.

2013) (“Courts have an independent institutional concern to see to it that the burdens of litigation

that is unrelated to the forum that a party chooses are not imposed unreasonably on jurors and

judges who have enough to do in determining cases that are appropriately before them. The

power of district courts to transfer cases under Section 1404(a) sua sponte therefore is well

established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No. 03-CV-2424, 2003 WL

1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n. Inc. v. OSHA., 610 F.2d

70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C. § 1404(a) would seem to permit

a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).



                                                   2
            Case 1:20-cv-08250-CM Document 4 Filed 10/06/20 Page 3 of 3




         Because the underlying events occurred in Kingston, which is in Ulster County, venue is

proper in the Northern District under § 1391(b)(2). Moreover, as most if not all of the defendants

reside in Ulster County, venue is also proper under § 1391(b)(1). Based on the totality of the

circumstances, the Court concludes that it is in the interest of justice to transfer this action to the

United States District Court for the Northern District of New York. See 28 U.S.C. § 1404(a).

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Northern District of New York. Whether Plaintiff should be permitted to

proceed further without prepayment of fees is a determination to be made by the transferee court.

A summons shall not issue from this Court. This order closes this case.

         The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     October 6, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   3
